DETAILED ACTION
This Office Action is in response to the application filed on May 26, 2021. Claims 16-26 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0379914 (“Misra”), which corresponds to provisional applications dated January 2017-April 2017, in view of the level of skill in the art.
With respect to claim 16, Misra discloses the invention substantially as claimed, including 	A method of decoding a video, the method comprising:
determining whether to divide a first depth coding block into three coding blocks or not (see Fig. 18, ¶¶117-118, 123, 126, 128, 130, 147-148, showing and describing and encoding/decoding system in which allowability split decisions may be made by the encoder and signaled by bitstream to the decoder or determined at the decoder, so that the encoder/decoder may determine whether and how to divide a CTB, e.g., including whether to divide it by TT partitioning; see Fig. 18 in which a CTB is first partitioned into four first depth coding blocks, the top right first depth coding block is then further partitioned by ¼-½-¼ TT splitting into three coding blocks);
when it is determined to divide the first depth coding block, dividing the first depth coding block into three second depth coding blocks in a vertical direction or in a horizontal direction, one among the three second depth coding blocks having 1/2 size of the first depth coding block and the others among the three second depth coding blocks having 1/4 size of the first depth coding block (see citations with respect to element above, includng Fig. 18, ¶130, showing and that the top-right first depth coding block is divided into three second depth coding blocks in a vertical direction, one having a ½ size of the first depth coding block and the other two having a ¼ size of the first depth coding block); and
dividing one of the three second depth coding blocks into two third depth coding blocks  (see Fig. 18, ¶130, showing and describing dividing the far right second depth coding block may be further split into two third depth coding blocks – Examiner notes that although in Fig. 18 this block is divided into three third depth coding blocks using a T-shape partition, because the claim is a comprising claim, the three third depth coding blocks include two third depth coding blocks),
wherein a division of the second depth coding block is performed in a vertical direction or in a horizontal direction (see citations with respect to element above, showing and describing that this division of the second depth coding block is performed in a vertical direction (the vertical portion of the ‘T’) or a horizontal portion (the horizontal portion of the ‘T’)), and
wherein whether it is allowed to divide the second depth coding block in the vertical direction or in the horizontal direction is determined based on an index of the second depth coding block (see ¶¶111, 116, 119, 126, Tables 11-19, describing that each CB of a CTB is indexed, e.g., including the second depth coding block, and that this index may be signaled to indicate that partitioning is performed for a leaf node; further, these citations describe that flags and indices may be sent to indicate whether and how a leaf node/CB should be partitioned, including whether it is vertical or horizontal and the offsets that indicate the partition dimensions of the vertical or horizontal; i.e., the system certain determines whether it is allowed to divide the second depth coding block in the vertical or horizontal direction based on an index of that second depth coding block).
As detailed above, Misra’s Fig. 18 divides its second depth coding block into three third-depth coding blocks using a T-shaped partition. As detailed above, three certainly comprises two. In addition, though the depths/stages of partitioning shown in Fig. 18 are not explicitly described, Examiner takes Official Notice that one of skill in the art would have understood partitioning to start with largest partitions and progressively get smaller. Thus, it would have been clear to such a person that the top right partition of the CTB would have first been split by TT using the dashed lines at a second depth level and then a single of those TT partitions is further split using the dashed-dotted lines at a third depth level and modifying the reference to describe it as such would have been obvious to such a person. Accordingly, Misra in view of the level of skill in the art discloses each and every element of independent claim 16.
With respect to claim 17, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art discloses all the elements of independent claim 16. Misra additionally discloses: 
wherein, for the second depth coding block that has 1/2 size of the first depth coding block, dividing the second depth coding block in a direction that has the same applied to the first depth coding block is not allowed (see ¶¶128, 141 and Fig. 18, showing and describing that certain partitions may not be allowed, e.g., when a type of partition has been used for a parent including TT, the system may determine that types of partitioning are not allowed in the child – Fig. 18 shows that the ½ size partition is not allowed to be further split). 
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 17.
With respect to claim 18, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art discloses all the elements of independent claim 16. Misra additionally discloses: 
wherein the method further comprises:
determining an intra prediction mode for one among the third depth coding blocks; and
performing intra prediction for the third depth coding block based on the intra prediction mode, and
wherein a determination of the intra prediction mode of the third depth coding block is performed based on MPM (Most Probable Mode) list (see ¶¶91, 149, 161-164, describing that for the partitioned blocks, e.g., including the third depth coding blocks, an intra prediction mode may be determined including my using a list of MPMs, and the corresponding coding block may be intra predicted according to that mode)
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 18.
With respect to claim 21, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art discloses all the elements of independent claim 16. Misra additionally discloses: 
A method of encoding a video, the method comprising:
determining whether to divide a first depth coding block into three coding blocks or not (see citations and arguments with respect to corresponding element of claim 16 above);
when it is determined to divide the first depth coding block, dividing the first depth coding block into three second depth coding blocks in a vertical direction or in a horizontal direction, one among the three second depth coding blocks having 1/2 size of the first depth coding block and the others among the three second depth coding blocks having 1/4 size of the first depth coding block (see citations and arguments with respect to corresponding element of claim 16 above); and
dividing one of the three second depth coding blocks into two third depth coding blocks (see citations and arguments with respect to corresponding element of claim 16 above),
wherein a division of the second depth coding block is performed in a vertical direction or in a horizontal direction (see citations and arguments with respect to corresponding element of claim 16 above), and
wherein whether it is allowed to divide the second depth coding block in the vertical direction or in the horizontal direction is determined based on an index of the second depth coding block (see citations and arguments with respect to corresponding element of claim 16 above).
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 21.
With respect to claim 22, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art discloses all the elements of independent claim 21. Misra additionally discloses: 
wherein, for the second depth coding block that has 1/2 size of the first depth coding block, dividing the second depth coding block in a direction that has the same applied to the first depth coding block is not allowed (see citations and arguments with respect to corresponding element of claim 17 above). 
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 22.
With respect to claim 23, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art discloses all the elements of independent claim 21. Misra additionally discloses: 
wherein the method further comprises:
determining an intra prediction mode for one among the third depth coding blocks; and
performing intra prediction for the third depth coding block based on the intra prediction mode, and
wherein a determination of the intra prediction mode of the third depth coding block is performed based on MPM (Most Probable Mode) list (see citations and arguments with respect to corresponding element of claim 18 above).
The reasons for combining the cited prior art with respect to claim 16 also apply to claim 23.
With respect to claim 26, claim 26 recites the elements of claim 16 in computer-readable medium form rather than method form. Misra discloses that its method may be embodied in a non-transitory computer-readable storage medium comprising instructions stored thereon and executed by a processor (see ¶¶43, 47, 50). Accordingly, the disclosure recited with respect to claim 16 also applies to claim 26. 
Claim Rejections - 35 USC § 103
Claims 19-20 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Misra in view of the level of skill in the art and further in view of U.S. Patent Publication No. 2016/0373742 (“Zhao”).
With respect to claim 19, Misra discloses the invention substantially as claimed. As detailed above, Misra in view of the level of skill in the art discloses each and every element of dependent claim 18. 
Misra does not explicitly disclose wherein the MPM list is composed of 5 MPM candidates.
However, in the same field of endeavor, Zhao discloses that it was known for MPM lists to include 5 MPM candidates: 
wherein the MPM list is composed of 5 MPM candidates (see ¶120, describing that it was known for an MPM list to have 5 MPM candidates).
As detailed above, Misra discloses the use of an MPM list to select a mode for a partition (see citations above with respect to claim 18). Misra does not, however, provide details about such an MPM list. At the time of filing, one of ordinary skill would have been familiar with MPM lists and how they may be executed and have understood that, as evidenced by Zhao, one such way to do so would be to limit the number of MPMs to 5 and include certain MPMs in the list. Accordingly, to one of ordinary skill in the art at the time of filing, doing so in Misra’s MPM list would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include the selection of intra prediction modes using a MPM list like that described in Zhao in the coding system of Misra as taught by Zhao.
With respect to claim 20, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art and Zhao discloses all the elements of dependent claim 19. Misra/Zhao additionally discloses: 
wherein at least one of the 5 MPM candidates is set as a default directional intra prediction mode, and
wherein the default directional intra prediction mode comprises at least one of vertical mode, horizontal mode, a top-right directional mode that has an index greater than the vertical mode and a top-left directional mode that has an index greater than the horizontal mode and less than the vertical mode  (see citations and arguments with respect to claim 19 above and Zhao ¶¶149, 321, describing that the 5 MPM candidates may include modes that are always included, i.e., default modes, including vertical and horizontal modes).
The reasons for combining the cited prior art with respect to claims 16 and 19 also apply to claim 20.
With respect to claim 24, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art discloses all the elements of dependent claim 23 and Misra in view of the level of skill in the art and Zhao discloses all the elements of dependent claim 19, the combination of which is incorporated herein. Misra/Zhao additionally discloses: 
wherein the MPM list is composed of 5 MPM candidates (see citations and arguments with respect to claim 19 above). 
The reasons for combining the cited prior art with respect to claims 16 and 19 also apply to claim 24.
With respect to claim 25, Misra discloses the invention substantially as claimed. As described above Misra in view of the level of skill in the art and Zhao discloses all the elements of dependent claim 24. Misra/Zhao additionally discloses: 
wherein at least one of the 5 MPM candidates is set as a default directional intra prediction mode, and
wherein the default directional intra prediction mode comprises at least one of vertical mode, horizontal mode, a top-right directional mode that has an index greater than the vertical mode and a top-left directional mode that has an index greater than the horizontal mode and less than the vertical mode  (see citations and arguments with respect to claim 19 above).
The reasons for combining the cited prior art with respect to claims 16 and 19 also apply to claim 25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481